      Case: 3:19-cv-00217-MPM-JMV Doc #: 70 Filed: 07/14/20 1 of 1 PageID #: 496




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

LINDA BERKLEY                                                                         PLAINTIFF

VS.                                               CIVIL ACTION: 3:19-CV-00217-MPM-JMV

LAFAYETTE COUNTY, MISSSISSIPPI et al.                                             DEFENDANTS

                                    ORDER LIFTING STAY

        This matter is before the court consistent with the court’s Orders [17] and [44] staying this

case pending a ruling on the [15] and [32] motions to dismiss raising immunity defenses. On July

13, 2020, the court entered an order dismissing these motions. Doc. #69. Therefore, the stay of this

case should be lifted.

               IT IS THEREFORE ORDERED that the stay on the above-styled matter is

hereby LIFTED and a case management conference will be set by further notice of the court.

        SO ORDERED this, the 14th day of July, 2020.


                                                /s/ Jane M. Virden
                                                UNITED STATES MAGISTRATE JUDGE
